DETAILED ACTION
Response to Arguments
Applicant's arguments filed on 5/24/2021 have been fully considered but they are not persuasive. The combination of Jiang et al and Shen teaches/suggests an electrical tap of any combination of an HDMI standard TMDS and an HDMI FRL port.

Response to Amendment
The amendment to the claims filed on 5/24/2021 does not comply with the requirements of 37 CFR 1.121(c) because it failures to provide a proper marked up version of the amended claim.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		… .


The limitations “wherein the power module includes a slew rate controller, the slew rate controller configured to control a ramp up time of a current draw associated with the power module” and “controlling a ramp up time of a current draw associated with the power module using a slew rate controller” were presented in the claims 1, 11 and 21, respectively, filed on 1/25/2021. But, the newly amended claims do not have these limitations. Have these limitations been deleted? (Note:  to advance/provide compact prosecution of the case, the Examiner interprets the claims as the limitations “wherein the power module includes a slew rate controller, the slew rate controller configured to control a ramp up time of a current draw associated with the power module” and “controlling a ramp up time of a current draw associated with the power module using a slew rate controller” being deleted).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-5, 8-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (US 2013/0077640) in view of Schemmann (US 2011/0129229) and Vantu et al (US 2009/0001938) and Nelson et al (US 2007/0010132) and Shimizu et al (US 2020/0233166) and Shen (US 10,241,283).
1). With regard to claim 1, Jiang et al discloses an optical data interconnect system (Figures 1 and 11 etc.) for a source ([0044], “The first connector 110 is adapted to mate with a corresponding connector of a source of relatively high-speed data, such as a DVD player, Blu-Ray player, and others as previously indicated”) and a sink ([0049], “The second connector 140 is adapted to mate with a corresponding connector of a sink of the relatively high-speed data, such as a television, projector, computer, and others as previously indicated”), comprising: 
a first HDMI compatible electrical connector (the “electrical contacts” of the connector 110 or 1110 of Figures 1 or 11, for receiving signals D1-D3, CLK, DDC, CEC etc.) able to receive electrical signals from the source; 
a first signal converter (112 or 1112) connected to the first HDMI compatible electrical connector and including electronics (modulator or driver etc.; [0008] and [0115] etc.) for conversion of differential electrical signals (TMDS signal, [0013] and [0042] etc.) to optical signals, with the electronics including an optical conversion device ([0008], optical carriers or VCSELs); 
at least one optical fiber ([0042] etc., 122-128 or 1122-1128) connected to the first signal converter; 


    PNG
    media_image1.png
    512
    802
    media_image1.png
    Greyscale

				Figure O1
a power module (e.g., the PWR (e.g. 5V) shown at the right side of Figure 11, or as labeled in Figure O1 above, [0101], “the second connector 1140 comprises a third set of electrical contacts adapted to receive or produce power (e.g., 5 Volts) and ground (GND); [0104], “it shall be understood that the DDC data and power need not be transmitted in the same direction”. Also the port 1148 in Figure 11 can be interpreted as a power module, [0105]; “a port 1148 (e.g., a USB) adapted to receive a compatible connector (e.g., a USB connector) from a third device. The port 1148 includes an electrical contact coupled to the power electrical contact of the second connector 1140”, that is, USB is just an example of the ports/electrical contacts used to provide power) for 
a second HDMI compatible electrical connector (the “electrical contacts” of the connector 140 or 1140 of Figures 1 or 11, for sending signals D1-D3, CLK, DDC, CEC etc. to the sink) connected to the second signal converter and able to send signals to the sink. 

Regarding the rechargeable battery module, Schemmann discloses a receiving device that can be used for HDMI signal transmission ([0003], [0027, [0038], [0050], [0074]-[0076] and [0090] etc.), in which a rechargeable battery module (20 in Figures 12 and 13. Also refer Figures 3 and 4) can be included in the receiving device, and the rechargeable battery module is connected to a power tap (the battery is connected to a power tap at the right side via a diode D1, and “The design is such that if the voltage of battery 20 is high enough and leakage is small, as is usually the case, the level of line 66 will not be pulled low enough to be interpreted by the electrical receiver as an active (low level) state. If necessary, a charge current limitation may be included in the circuit”. Regarding battery triggered connection, Vantu et al discloses a scheme to use a rechargeable battery to active a connection, Vantu et al discloses “if a sensed voltage is above a predetermined threshold, (e.g., such as voltage from a battery included in the external device) switching logic 260 may determine the presence of an externally connected device. Further, switching logic 260 may use a combination of monitored current and voltage signals to determine if an external device is connected, fully charged, or not connected. Once switching logic 260 sends a control signal to set primary switch 250 to an off state, no current and/or power is consumed by charging 
Regarding a voltage regulator, it is common in the art to regulate the input power (especially the external power supply) so to provide a desired power to components. E.g., Nelson et al discloses an optical signal transmission system (media converter, Figures 5B, 7B, 10 and 11 etc.), “Often media converter components, such as the processor, post amplifier, laser driver, optical transceiver, and/or optical receiver, require a power supply in order for these components to function over long periods of time” ([0046]), and “the power that is drawn from the power supply must be regulated, transformed, converted, and/or rectified for use by the media converter. For example, if the media converter requires +3.3 Volts, and power were drawn from a wall socket at 120 Volts (rms) at 60 Hz, then a voltage transformer, a rectifier, a filter, and a voltage regulator would likely be employed to convert the power supply voltage to the required +3.3 Volts. Other embodiments may simply require a DC to DC converter to generate the required 3.3 Volts” ([0057]), that is, the power supplied to the amplifier etc. needs to be regulated; and another prior art, Shimizu et al, discloses a similar active optical cable for HDMI signals (Figures 32, 34, 37, 39, 42, 44, 47 and 49), in which a power module for the second signal converter including a power tap (83/84, 93/94, A3/A4 and B3/B4 in the respective Figures) connected to differential circuitry (transmitter-receiver circuit etc.) and a first voltage regulator (Step-Down Circuit, 826, 926, A26 and B26) connected to the power tap to provide power to an electrical signal amplifier ([0080], 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Schemmann and Vantu et al and Nelson et al and Shimizu et al to the system/method of Jiang et al so that the external power supply can be regulated to a desired power and the connection and power supply etc. can be activated by an internal rechargeable battery, and the system function is enhanced and the proper connection and power supply is properly ensured.
Regarding the electrical tap of any combination of an HDMI standard TMDS, first, as discussed above, Jiang et al discloses an electrical tap (shown in Figure O1 above; or the electrical tap for port 1148), and discloses that the interface is compliant with HDMI standard, and the system is used to communicate TMDS signals (claim 23 “the relatively high-speed data, the relatively low-speed forward data, and the relatively low-speed reverse data are compliant with High-Definition Multimedia Interface (HDMI) standard”, [0106] “an HDMI interface is used to exemplify the configuration of the data communication cable medium 1100”, [0092] and [0101] etc.); therefore, it is obvious to one skilled in the art that the electrical tap/port is compliant with HDMI standard TMDS. Another prior art, Shen, discloses an optical data interconnect system/method (Figures 1 and 2) comprising an electrical tap (e.g., 4 in Figure 1), and “In order to operate the second HDMI connector 3 normally, the second HDMI connector 3 can be electrically connected to a power supply device 4 such as a USB transmission cable or a power cable, for provide electric energy to the second HDMI connector 3”, that is, the electrical tap 4 is used to provide power to the HDMI connector; and “to operate the second HDMI connector 3 normally”, the electrical tap 4 has to be conforming to HDMI standard so that the system can be used to transmit the HDMI TMDS signals.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Shen with Jiang et al and Schemmann and Vantu et al and Nelson et al and Shimizu et al so that an electrical tap conforming with HDMI standard can be used for the second convertor (or sink), and the power can be provided properly, and the second HDMI convertor/connector can be operated normally.
2). With regard to claim 2, Jiang et al and Schemmann and Vantu et al and Nelson et al and Shimizu et al and Shen disclose all of the subject matter as applied to claim 1 above. And the combination of Jiang et al and Schemmann and Vantu et al and Nelson et al and Shimizu et al and Shen further discloses wherein the optical conversion device is a laser device driver (LDD) (Jiang: 1640 in Figure 17B, and [0115], [0117], [0120]-[0130] etc.; Nelson: laser driver 48 as shown in Figure 4; and Shimizu: “VCSEL driver that converts a voltage signal (transmission signal) into a current signal (driving current) to be supplied to the light emitting element”).
3). With regard to claim 3, Jiang et al and Schemmann and Vantu et al and Nelson et al and Shimizu et al and Shen disclose all of the subject matter as applied to claim 1 above. And the combination of Jiang et al and Schemmann and Vantu et al and Nelson et al and Shimizu et al and Shen further discloses wherein the at least one optical fiber is multi-mode optical fiber (Nelson: [0038]).

5). With regard to claim 5, Jiang et al and Schemmann and Vantu et al and Nelson et al and Shimizu et al and Shen disclose all of the subject matter as applied to claim 1 above. And the combination of Jiang et al and Schemmann and Vantu et al and Nelson et al and Shimizu et al and Shen further discloses wherein the electrical signal 
6). With regard to claim 8, Jiang et al and Schemmann and Vantu et al and Nelson et al and Shimizu et al and Shen disclose all of the subject matter as applied to claim 1 above. But, Jiang et al and Schemmann and Vantu et al and Nelson et al and Shimizu et al and Shen do not expressly discloses wherein the rechargeable battery module further comprises a second voltage regulator to supply 5 volts to the 5V pin on the HDMI port.
However, as discussed in the claim 1 rejection, the combination of Jiang et al and Schemmann and Vantu et al and Nelson et al and Shimizu et al and Shen teaches/suggests that a rechargeable battery module can be implemented in the second signal converter. And Shimizu et al discloses that the external power supply via the power tap supplies 5 volts to the 5V pin on the HDMI port (power tap 83/84, 93/94, A3/A4 and B3/B4 in the Figures 32, 34, 37, 39, 42, 44, 47 and 49; the VBUS (5V) or VBUS (EXT-VCC) is the 5V pin on the HDMI port). And, Nelson et al teaches “the power that is drawn from the power supply must be regulated, transformed, converted, and/or rectified for use by the media converter. For example, if the media converter requires +3.3 Volts, and power were drawn from a wall socket at 120 Volts (rms) at 60 Hz, then a voltage transformer, a rectifier, a filter, and a voltage regulator would likely be employed to convert the power supply voltage to the required +3.3 Volts. Other embodiments may simply require a DC to DC converter to generate the required 3.3 Volts”. Since the rechargeable battery is initially used for the power supply, it is obvious to one skilled in the art that a voltage regulator is needed for the rechargeable battery 
7). With regard to claim 9, Jiang et al and Schemmann and Vantu et al and Nelson et al and Shimizu et al and Shen disclose all of the subject matter as applied to claims 1 and 8 above (refer to 112 rejection above). But, Jiang et al and Schemmann and Vantu et al and Nelson et al and Shimizu et al and Shen do not expressly discloses wherein the rechargeable battery module is disconnected from the second voltage regulator after power is received from the power tap.
However, Schemmann teaches that the rechargrable battery can be determined when to be charged and when to supply a power to other components based on the connection status with a switch (SW in Figures 12 and 13; [0068] and [0080] etc.). And  Shimizu et al also teaches that a current detecting circuit (829 or 929 in Figures 34 and 39) can be used to detect current flow, and a switch (SW2 in Figures 34 and 39) can be used “for allowing or cutting off supply of current to a dummy load 820 from the power supply line 80b1. Opening and closing of the second switch 82b is controlled by the control circuit 827 with use of a control signal SW2_EN. Connection of the second connector 82 to the client device 52 serves as a trigger for the control circuit 827 to close the second switch 82b (i.e., to put the second switch 82b into an on state) so that supply of current from the power supply line 80b1 to the dummy load 820 is commenced”, and another switch (SW1 in Figures 34, 39, 44 and 49) can be used for 
8). With regard to claim 10, Jiang et al and Schemmann and Vantu et al and Nelson et al and Shimizu et al and Shen disclose all of the subject matter as applied to claim 1 above. And the combination of Jiang et al and Schemmann and Vantu et al and Nelson et al and Shimizu et al and Shen further discloses wherein the rechargeable battery module is recharged by the power tap (Jiang: electrical tap (or contact) as shown in Figure O1 above; or the electrical power tap for port 1148; [0105]; and Figures 12 and 13 of Schemmann; also Schimizu teach the power tap; Shen: power tap 4).
9). With regard to claim 11, Jiang et al discloses a method for operating an optical data interconnect system (Figures 1 and 11 etc.) for a source ([0044], “The first connector 110 is adapted to mate with a corresponding connector of a source of 
providing a first HDMI compatible electrical connector (the “electrical contacts” of the connector 110 or 1110 of Figures 1 or 11, for receiving signals D1-D3, CLK, DDC, CEC etc.) able to receive electrical signals from the source; 
converting differential signals (TMDS signal, [0013] and [0042] etc.) to optical signals using a first signal converter (112 or1112) connected to the first HDMI compatible electrical connector, the first signal converter including an optical conversion device (modulator or driver etc.; [0008] and [0115] etc.); 
sending optical signals along at least one optical fiber ([0042] etc., 122-128 or 1122-1128) connected to the first signal converter; 
receiving optical signals and converting them to differential electrical signals ([0049] and [0102] etc., by PIN photodiodes) using electronics (PIN diode and demodulator etc., [0066] and [0102] etc.) in a second signal converter (142 or 1142) connected to the at least one optical fiber; 
powering the second signal converter using a power module (e.g., the PWR (e.g. 5V) shown at the right side of Figure 11, or as labeled in Figure O1 above, [0101], “the second connector 1140 comprises a third set of electrical contacts adapted to receive or produce power (e.g., 5 Volts) and ground (GND); [0104], “it shall be understood that the DDC data and power need not be transmitted in the same direction”. Also the port 1148 

But, Jiang et al does not expressly disclose: using a first voltage regulator connected to the power tap to provide power to the electrical signal amplifier, the electrical tap is of any combination of an HDMI standard TMDS and an HDMI FRL port, and using a rechargeable battery module able to trigger HDMI power activation of connected differential ports, the battery module being connected to the power tap; and Jiang et al also does not expressly disclose controlling a ramp up time of a current draw associated with the power module using a slew rate controller. 
Regarding the rechargeable battery module, Schemmann discloses a receiving device that can be used for HDMI signal transmission ([0003], [0027, [0038], [0050], [0074]-[0076] and [0090] etc.), in which a rechargeable battery module (20 in Figures 12 and 13. Also refer Figures 3 and 4) can be included in the receiving device, and the rechargeable battery module is connected to a power tap (the battery is connected to a power tap at the right side via a diode D1, and “The design is such that if the voltage of battery 20 is high enough and leakage is small, as is usually the case, the level of line 66 will not be pulled low enough to be interpreted by the electrical receiver as an active (low level) state. If necessary, a charge current limitation may be included in the circuit”. Regarding battery triggered connection, Vantu et al discloses a scheme to use a rechargeable battery to active a connection, Vantu et al discloses “if a sensed voltage is above a predetermined threshold, (e.g., such as voltage from a battery included in the 
Regarding a voltage regulator, it is common in the art to regulate the input power (especially the external power supply) so to provide a desired power to components. E.g., Nelson et al discloses an optical signal transmission system (media converter, Figures 5B, 7B, 10 and 11 etc.), “Often media converter components, such as the processor, post amplifier, laser driver, optical transceiver, and/or optical receiver, require a power supply in order for these components to function over long periods of time” ([0046]), and “the power that is drawn from the power supply must be regulated, transformed, converted, and/or rectified for use by the media converter. For example, if the media converter requires +3.3 Volts, and power were drawn from a wall socket at 120 Volts (rms) at 60 Hz, then a voltage transformer, a rectifier, a filter, and a voltage regulator would likely be employed to convert the power supply voltage to the required +3.3 Volts. Other embodiments may simply require a DC to DC converter to generate the required 3.3 Volts” ([0057]), that is, the power supplied to the amplifier etc. needs to be regulated; and another prior art, Shimizu et al, discloses a similar active optical cable 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Schemmann and Vantu et al and Nelson et al and Shimizu et al to the system/method of Jiang et al so that the external power supply can be regulated to a desired power and the connection and power supply etc. can be activated by an internal rechargeable battery, and the system function is enhanced and the proper connection and power supply is properly ensured.
Regarding the electrical tap of any combination of an HDMI standard TMDS, first, as discussed above, Jiang et al discloses an electrical tap (shown in Figure O1 above; or the electrical tap for port 1148), and discloses that the interface is compliant with HDMI standard, and the system is used to communicate TMDS signals (claim 23 “the relatively high-speed data, the relatively low-speed forward data, and the relatively low-speed reverse data are compliant with High-Definition Multimedia Interface (HDMI) standard”, [0106] “an HDMI interface is used to exemplify the configuration of the data communication cable medium 1100”, [0092] and [0101] etc.); therefore, it is obvious to a power cable, for provide electric energy to the second HDMI connector 3”, that is, the electrical tap 4 is used to provide power to the HDMI connector; and “to operate the second HDMI connector 3 normally”, the electrical tap 4 has to be conforming to HDMI standard so that the system can be used to transmit the HDMI TMDS signals.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Shen with Jiang et al and Schemmann and Vantu et al and Nelson et al and Shimizu et al so that an electrical tap conforming with HDMI standard can be used for the second convertor (or sink), and the power can be provided properly, and the second HDMI convertor/connector can be operated normally.
10). With regard to claim 12, Jiang et al and Schemmann and Vantu et al and Nelson et al and Shimizu et al and Shen disclose all of the subject matter as applied to claim 11 above. And the combination of Jiang et al and Schemmann and Vantu et al and Nelson et al and Shimizu et al and Shen further discloses wherein the optical conversion device is a laser device driver (LDD) (Jiang: 1640 in Figure 17B, and [0115], [0117], [0120]-[0130] etc.; Nelson: laser driver 48 as shown in Figure 4; and Shimizu: “VCSEL driver that converts a voltage signal (transmission signal) into a current signal ( driving current) to be supplied to the light emitting element”).

12). With regard to claim 14, Jiang et al and Schemmann and Vantu et al and Nelson et al and Shimizu et al and Shen disclose all of the subject matter as applied to claim 11 above. And the combination of Jiang et al and Schemmann and Vantu et al and Nelson et al and Shimizu et al and Shen further discloses wherein the first HDMI compatible electrical connector is able to transmit control or other signals from the source to the sink using at least one of an electrical and an optical connection to the second HDMI compatible electrical connector and the second HDMI compatible electrical connector is able to transmit control or other signals from the sink to the source using at least one of an electrical and an optical connection to the first HDMI compatible electrical connector (Jiang: clock, CEC, and DDC clock etc. data via fiber and/or wire. Shimizu: “the control circuit of the first connector is configured to send to the second connector a first test signal for the fault test; the second connector includes a control circuit configured to send a second test signal to the first connector in response to receiving the first test signal; and the control circuit of the first test signal is configured to determine, after sending the first test signal, whether or not the control circuit of the first connector has received the second test signal”. Shen: CEC, SDA, SCL etc.) and the second HDMI compatible electrical connector is able to transmit control or other signals from the sink to the source using at least one of an electrical and an 
13). With regard to claim 15, Jiang et al and Schemmann and Vantu et al and Nelson et al and Shimizu et al and Shen disclose all of the subject matter as applied to claim 11 above. And the combination of Jiang et al and Schemmann and Vantu et al and Nelson et al and Shimizu et al and Shen further discloses wherein the electrical signal amplifier of the second signal converter further comprises a transimpedance amplifier (TIA) (Jiang: [0066] and [0102] etc.; Shimizu: [0080], [0090] and [0225]).
14). With regard to claim 18, Jiang et al and Schemmann and Vantu et al and Nelson et al and Shimizu et al and Shen disclose all of the subject matter as applied to claim 11 above. But, Jiang et al and Schemmann and Vantu et al and Nelson et al and Shimizu et al and Shen do not expressly discloses wherein the rechargeable battery module further comprises a second voltage regulator to supply 5 volts to a 5V pin on a HDMI port.
However, as discussed in the claim 11 rejection, the combination of Jiang et al and Schemmann and Vantu et al and Nelson et al and Shimizu et al and Shen teaches/suggests that a rechargeable battery module can be implemented in the second signal converter. And Shimizu et al discloses that the external power supply via the power tap supplies 5 volts to the 5V pin on the HDMI port (power tap 83/84, 93/94, A3/A4 and B3/B4 in the Figures 32, 34, 37, 39, 42, 44, 47 and 49; the VBUS (5V) or VBUS (EXT-VCC) is the 5V pin on the HDMI port). And, Nelson et al teaches “the regulated, transformed, converted, and/or rectified for use by the media converter. For example, if the media converter requires +3.3 Volts, and power were drawn from a wall socket at 120 Volts (rms) at 60 Hz, then a voltage transformer, a rectifier, a filter, and a voltage regulator would likely be employed to convert the power supply voltage to the required +3.3 Volts. Other embodiments may simply require a DC to DC converter to generate the required 3.3 Volts”. Since the rechargeable battery is initially used for the power supply, it is obvious to one skilled in the art that a voltage regulator is needed for the rechargeable battery so that the desired voltage/power can be provided to the desired components. Therefore, based on the teachings of Jiang et al and Schemmann and Vantu et al and Nelson et al and Shimizu et al and Shen, it is obvious to one skilled in the art that the rechargeable battery module needs a second voltage regulator to supply 5 volts to the 5V pin on the HDMI port.
15). With regard to claim 19, Jiang et al and Schemmann and Vantu et al and Nelson et al and Shimizu et al and Shen disclose all of the subject matter as applied to claims 11 and 8 above (refer to 112 rejection above). But, Jiang et al and Schemmann and Vantu et al and Nelson et al and Shimizu et al and Shen do not expressly discloses wherein the rechargeable battery module is disconnected from the second voltage regulator after power is received from the power tap.
However, Schemmann teaches that the rechargrable battery can be determined when to be charged and when to supply a power to other components based on the connection status with a switch (SW in Figures 12 and 13; [0068] and [0080] etc.). And  Shimizu et al also teaches that a current detecting circuit (829 or 929 in Figures 34 and 
16). With regard to claim 20, Jiang et al and Schemmann and Vantu et al and Nelson et al and Shimizu et al and Shen disclose all of the subject matter as applied to .

Claims 6, 7, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al and Schemmann and Vantu et al and Nelson et al and Shimizu et al and Shen as applied to claims 1 and 11 above, and further in view of Lee et al (US 2006/0083518).
1). With regard to claims 6 and 16, Jiang et al and Schemmann and Vantu et al and Nelson et al and Shimizu et al and Shen disclose all of the subject matter as applied to claims 1 and 11 above. And the combination of Jiang et al and Schemmann and Vantu et al and Nelson et al and Shimizu et al and Shen further discloses wherein the first signal converter connected to the first HDMI compatible electrical connector further comprises a photodetector (Jiang: PIN photodiode, “The demodulating of the data from the optical carriers may be accomplished by PIN photodiodes with receiving circuitry (transimpedance amplifier (TIA)).”, that is, the demodulating unit 818 in the first signal converter has a photodiode; [0066] and [0102] etc,; Nelson: photodiode, [0041] etc.; Shimizu: photodiode, [0080] and [0090] etc.), a VCSEL laser or LED diode (Nelson: [0042] etc.; Shimizu: [0080] and [0090] etc.; Shen: photo-electric convertor;).

However, Schemmann teaches “Generally, the optical link can be used in all circumstances wherein large amounts of information should be transmitted and information is encoded by means of encoding protocols”; also as shown in Figure 2 of Shen, the CEC, SDA and SCL etc. signals can be multiplexed and modulated onto an optical carrier, then it is obvious to one skilled in the art that signal conversion module 26 etc. has encoder/decoder so that the plurality of signals can be properly encoded/transmitted and then received/decoded. Another prior art, Lee et al, discloses a fiber optical connection for digital display (Figure 2 etc.), in which “a first circuit that encodes digital pixel data from parallel electronic signals into a serial optical signal; a second circuit that decodes the serial optical signal and recreates the parallel electronic signals” ([0007]) and “Output selection in multiplexing circuit 410 operates at a frequency higher than the bit rate for pixel data. … If the three (Red, Green, and Blue) signals are combined, the total bit rate for pixel data is 4.8 Gbps (i.e., 1.6 Gbps.times.3), and the operating frequency of multiplexing circuit 410 should be greater than 4.8 GHz to serially encode all of the pixel data and the clock signal” ([0025]); that is, the multiplexing circuit (410 in Figure 4 etc.) performs the encoding, and the demultiplexing unit 480 perform the decoding. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee with Jiang et al and Schemmann and Vantu et al and Nelson et al and Shimizu et al and Shen so that the multiple electrical signals can be combined/encoded 
2). With regard to claims 7 and 17, Jiang et al and Schemmann and Vantu et al and Nelson et al and Shimizu et al and Shen disclose all of the subject matter as applied to claims 1 and 11 above. And the combination of Jiang et al and Schemmann and Vantu et al and Nelson et al and Shimizu et al and Shen further discloses wherein the second signal converter connected to the second HDMI compatible electrical connector further comprises a photodetector (Jiang: PIN photodiode, “The demodulating of the data from the optical carriers may be accomplished by PIN photodiodes with receiving circuitry (transimpedance amplifier (TIA)).”, that is, the demodulating unit 818 in the first signal converter has a photodiode; [0066] and [0102] etc,; Nelson: photodiode, [0041] etc.; Shimizu: photodiode, [0080] and [0090] etc.), a VCSEL laser or LED diode (Nelson: [0042] etc.; Shimizu: [0080] and [0090] etc.; Shen: photo-electric convertor).
But, Jiang et al and Schemmann and Vantu et al and Nelson et al and Shimizu et al and Shen do not expressly show that the second signal converter comprises encoder/decoder to receive and transmit optical signals.
However, Schemmann teaches “Generally, the optical link can be used in all circumstances wherein large amounts of information should be transmitted and information is encoded by means of encoding protocols”; also as shown in Figure 2 of Shen, the CEC, SDA and SCL etc. signals can be multiplexed and modulated onto an optical carrier, then it is obvious to one skilled in the art that signal conversion module 26 etc. has encoder/decoder so that the plurality of signals can be properly serially encode all of the pixel data and the clock signal” ([0025]); that is, the multiplexing circuit (410 in Figure 4 etc.) performs the encoding, and the demultiplexing unit 480 perform the decoding. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee with Jiang et al and Schemmann and Vantu et al and Nelson et al and Shimizu et al and Shen so that the multiple electrical signals can be combined/encoded and transmitted over an optical medium to increase the system function and transmission efficiency.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (US 2013/0077640) in view of Schemmann (US 2011/0129229) and Vantu et al (US 2009/0001938) and Shen (US 10,241,283).
1). With regard to claim 21, Jiang et al discloses an optical data interconnect system (Figures 1 and 11 etc.) for a source ([0044], “The first connector 110 is adapted to mate with a corresponding connector of a source of relatively high-speed data, such 
a first electrical connector (the “electrical contacts” of the connector 110 or 1110 of Figures 1 or 11, for receiving signals D1-D3, CLK, DDC, CEC etc.) able to receive electrical signals from the source; 
a first signal converter (112 or 1112) connected to the first electrical connector and including electronics (modulator or driver etc.; [0008] and [0115] etc.) for conversion of differential electrical signals (TMDS signal, [0013] and [0042] etc.) to optical signals, with the electronics including an optical conversion device ([0008], optical carriers or VCSELs); 
at least one optical fiber ([0042] etc., 122-128 or 1122-1128) connected to the first signal converter; 
a second signal converter (142 or 1142) connected to the at least one optical fiber and including electronics (PIN diode and demodulator etc., [0066] and [0102] etc.) for conversion of optical signals to HDMI electrical signals ([0049] and [0102] etc., by PIN photodiodes); 
a power module (e.g., the PWR (e.g. 5V) shown at the right side of Figure 11, or as labeled in Figure O1 above, [0101], “the second connector 1140 comprises a third set of electrical contacts adapted to receive or produce power (e.g., 5 Volts) and ground (GND); [0104], “it shall be understood that the DDC data and power need not be transmitted in the same direction”. Also the port 1148 in Figure 11 can be interpreted as 
a second compatible electrical connector (the “electrical contacts” of the connector 140 or 1140 of Figures 1 or 11, for sending signals D1-D3, CLK, DDC, CEC etc. to the sink) connected to the second signal converter and able to send signals to the sink.

Regarding the battery module, however, Schemmann discloses a receiving device that can be used for HDMI signal transmission ([0003], [0027, [0038], [0050], [0074]-[0076] and [0090] etc.), in which a rechargeable battery module (20 in Figures 12 and 13. Also refer Figures 3 and 4) can be included in the receiving device, and the rechargeable battery module is connected to a power tap (the battery is connected to a power tap at the right side via a diode D1, and “The design is such that if the voltage of battery 20 is high enough and leakage is small, as is usually the case, the level of line 66 will not be pulled low enough to be interpreted by the electrical receiver as an active (low level) state. If necessary, a charge current limitation may be included in the circuit”. Regarding battery triggered connection, Vantu et al discloses a scheme to use a rechargeable battery to active a connection, Vantu et al discloses “if a sensed voltage is above a predetermined threshold, (e.g., such as voltage from a battery included in the external device) switching logic 260 may determine the presence of an externally connected device. Further, switching logic 260 may use a combination of monitored current and voltage signals to determine if an external device is connected, fully charged, or not connected. Once switching logic 260 sends a control signal to set primary switch 250 to an off state, no current and/or power is consumed by charging device 200, as the open circuit formed by primary switch 250 does not allow power to be consumed on the primary side of AC to DC converter 230” ([0051]. Also refer to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Schemmann and Vantu et al to the system/method of Jiang et al so that an amplifier is used to amplify the received signal to a desired level, and an internal rechargeable battery can be used to provide power initially, and the connection and power supply etc. can be activated by the internal rechargeable battery, and the system function is enhanced and the proper connection and power supply is properly ensured.
Regarding the electrical tap of any combination of an HDMI standard TMDS, first, as discussed above, Jiang et al discloses an electrical tap (shown in Figure O1 above; or the electrical tap for port 1148), and discloses that the interface is compliant with HDMI standard, and the system is used to communicate TMDS signals (claim 23 “the relatively high-speed data, the relatively low-speed forward data, and the relatively low-speed reverse data are compliant with High-Definition Multimedia Interface (HDMI) standard”, [0106] “an HDMI interface is used to exemplify the configuration of the data communication cable medium 1100”, [0092] and [0101] etc.); therefore, it is obvious to one skilled in the art that the electrical tap/port is compliant with HDMI standard TMDS. Another prior art, Shen, discloses an optical data interconnect system/method (Figures 1 and 2) comprising an electrical tap (e.g., 4 in Figure 1), and “In order to operate the second HDMI connector 3 normally, the second HDMI connector 3 can be electrically connected to a power supply device 4 such as a USB transmission cable or a power cable, for provide electric energy to the second HDMI connector 3”, that is, the electrical 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Shen with Jiang et al and Schemmann and Vantu et al and Nelson et al so that an electrical tap conforming with HDMI standard can be used for the second convertor (or sink), and the power can be provided properly, and the second HDMI convertor/connector can be operated normally.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084.  The examiner can normally be reached on 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                             June 13, 2021